Name: 98/517/EC: Commission Decision of 17 June 1998 on a common technical Regulation for satellite news gathering transportable earth stations (SNG TES) operating in the 11-12/13-14 GHz frequency bands (notified under document number C(1998) 1609) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  technology and technical regulations
 Date Published: 1998-08-19

 Avis juridique important|31998D051798/517/EC: Commission Decision of 17 June 1998 on a common technical Regulation for satellite news gathering transportable earth stations (SNG TES) operating in the 11-12/13-14 GHz frequency bands (notified under document number C(1998) 1609) (Text with EEA relevance) Official Journal L 232 , 19/08/1998 P. 0012 - 0013COMMISSION DECISION of 17 June 1998 on a common technical Regulation for satellite news gathering transportable earth stations (SNG TES) operating in the 11-12/13-14 GHz frequency bands (notified under document number C(1998) 1609) (Text with EEA relevance) (98/517/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 98/13/EC of the European Parliament and of the Council of 12 February 1998 relating to telecommunciations terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity (1),Whereas the Commission has adopted the measure identifying the type of satellite earth station equipment for which a common technical Regulation is required, as well as the associated scope statement;Whereas the corresponding harmonised standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical regulations should be adopted;Whereas the common technical Regulation adopted in this Decision is in accordance with the opinion of ACTE,HAS ADOPTED THIS DECISION:Article 1 1. This Decision shall apply to satellite earth station equipment falling within the scope of the harmonised standard referred to in Article 2(1).2. This Decision establishes a common technical Regulation covering satellite news gathering transportable earth stations (SNG TES) operating in the 11-12/13-14 GHz frequency bands.Article 2 1. The common technical Regulation shall include the harmonised standards prepared by the relevant standardisation body implementing to the extent applicable the essential requirements referred to in Article 17 of Directive 98/13/EC. The reference to the standards is set out in the Annex.2. Satellite earth station equipment covered by this Decision shall comply with the common technical Regulation referred to in paragraph 1, shall meet the essential requirements referred to in Article 5(a) of Directive 98/13/EC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC (2) and 89/336/EEC (3).Article 3 Notified Bodies designated for carrying out the procedures referred to in Article 10 of Directive 98/13/EC shall, as regards satellite earth station equipment covered by Article 1(1) of this Decision, use or ensure the use of the harmonised standard referred to in the Annex after the coming into force of this Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 17 June 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 74, 12. 3. 1998, p. 1.(2) OJ L 77, 26. 3. 1973, p. 29.(3) OJ L 139, 23. 5. 1989, p. 19.ANNEX Reference to the harmonised standard applicable The harmonised standard referred to in Article 2 of the Decision is:Satellite Earth Stations and Systems (SES);satellite news gathering transportable earth stations (SNG TES) operating in the 11-12/13-14 GHz frequency bandsETSIEuropean Telecommunications Standards InstituteETSI SecretariatTBR 30 - December 1997(excluding the foreword)Additional information The European Telecommunications Standards Institute is recognised according to Council Directive 83/189/EEC (1).The harmonised standard referred to above has been produced according to a mandate issued in accordance with the relevant procedures of Directive 83/189/EEC.The full text of the harmonised standard referenced above can be obtained from:European Telecommunications Standards Institute650, route des LuciolesF-06921 Sophia Antipolis CedexEuropean CommissionDG XIII/A/2 - (BU 31, 1/7)Rue de la Loi/Wetstraat 200B-1049 Brusselsor from any other organisation responsible for making ETSI standards available, of which a list can be found on the Internet under address www.ispo.cec.be.(1) OJ L 109, 26. 4. 1983, p. 8.